DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Considered References
In applicant’s arguments dated 11/7/2022, applicant requested that the examiner “note and consider the references cited from US application 16/169183”.  The examiner hereby notes that this has been done.  US 16/169183 is the parent application of the current application, and all references cited during the examination of US 16/169183 have been considered during examination of the current application.  Said cited references were all marked as considered by the examiner on the examiner-annotated copies of the Information Disclosure Statements (IDSs) supplied with the examiner’s Non-Final Rejection dated 8/5/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 26-29, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0328657 by Kenny in view of U.S. 2012/0037194 by Suydam in view of DE 4327960 by Klotzki.  
With regard to claim 21, Kenny teaches a directed flow pressure washing system for cleaning a paint roller (Abstract; Par. 0016-0021).  Kenny’s system comprises an elongated pipe (item 102 in Figure 1), wherein the to-be-cleaned roller is inserted into the elongated pipe and washing water is flushed through the elongated pipe with back pressure such that the roller is cleaned (Par. 0016-0021).  Kenny’s system comprises a hose (reads on second tubing) that delivers water to an inlet system comprising a water valve (item 114 in Figure 1; Par. 0016-0021).  Water from the inlet system passes through a connector (item 116 in Figures 1 and 2) and enters the elongated pipe (Par. 0016-0021).  At a distal of the elongated pipe, a discharge cap (item 112 in Figures 1 and 2; reads on component retainer) is removably attached to the elongated pipe, wherein the discharge cap comprises openings (items 124 in Figures 2-3) at an outlet thereof to allow used washing water and entrained particles therethrough while retaining the roller in the elongated tube (Par. 0016-0021).  
Kenny does not explicitly recite that the hose used to supply water to the inlet system supplies water from a water source containing water.  However, in the art of using a hose to supply water, it is well known that the hose can successfully provide water by being connected to a water source containing water, and therefore, it would have been obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kenny such that it comprises a water source containing water, wherein this water source is what provides the water-supplying hose with its water.  The motivation for performing the modification was provided by the fact that, in the art of using a hose to supply water, it is well known that the hose can successfully provide water by being connected to a water source containing water.
Kenny does not teach that the inlet system comprises an inlet that is connected to a gas source.  
Suydam teaches that, when washing a paint roller with water inside a cleaning system, the washing can advantageously be followed with drying the roller for reuse with compressed air sprayed onto the roller (Abstract; Par. 0033-0036).  Suydam teaches that, when the system is changed from washing to drying, the drying air flow is injected through a pathway (comprising a pipe with apertures 15 in Figure 1) previously used to supply water (Par. 0033-0036).
Klotzki teaches that when supplying water for washing and air for drying to a system for washing and drying a paint roller, the water and air can be successfully supplied using their own valves – that is, a valve for the water and a valve for the air (pages 3 and 6 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kenny such that drying of the roller can be performed with injected compressed air after the water washing is performed, wherein the inlet system is modified to comprise an air inlet and air valve dedicated to the supply of air.  In this apparatus of Kenny in view of Suydam in view of Klotzki, drying air supplied through the air inlet passes through the connector (item 116 in Kenny’s Figures 1 and 2) to enter the elongated pipe (item 102 in Kenny’s Figure 1) such that drying can be performed.  The air inlet (which is opened and closed with the air valve) corresponds to applicant’s first inlet, and the water inlet (which is opened with water valve 126 in Kenny’s Figure 1) corresponds to applicant’s second inlet.  The motivation for having drying air supplied through the connector to perform drying of the roller was provided by Suydam, who teaches that, when washing a paint roller with water inside a cleaning system, the washing can advantageously be followed with drying the roller for reuse with compressed air sprayed onto the roller, wherein, when the system is changed from washing to drying, the drying air flow is injected through a pathway previously used to supply water.  The motivation for having the air supplied via is own dedicated valve was provided by Klotzki, who teaches that when supplying water for washing and air for drying to a system for washing and drying a paint roller, the water and air can be successfully supplied using their own valves – that is, a valve for the water and a valve for the air.  In this apparatus of Kenny in view of Suydam in view of Klotzki, the inlet system comprises a water inlet and an air inlet and supplies those fluids to the connector (item 116 in Kenny’s Figures 1 and 2), and therefore, the inlet system can be considered to comprise an intersection.
The combination of Kenny in view of Suydam in view of Klotzki does not explicitly recite that the air supplied to the air inlet comes from an air source.  
Klotzki teaches that when supplying drying air to a roller, the air can successfully originate from a compressed air source (page 6 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kenny in view of Suydam in view of Klotzki such that the air supplied to the air inlet comes from a compressed air source.  The motivation for performing the modification was provided by Klotzki, who teaches that when supplying drying air to a roller, the successfully air can originate from a compressed air source.  
The combination of Kenny in view of Suydam in view of Klotzki does not teach that drying air supplied to the air inlet from the air source comes through a tubing.
Suydam teaches that when supplying drying air to a tool for washing and drying a roller, the drying air can successfully be supplied via a compressed air hose (Par. 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kenny in view of Suydam in view of Klotzki such that the drying air is supplied to the air inlet from the compressed air source via a compressed air hose (reads on first tubing).  The motivation for performing the modification was provided by Suydam, who teaches that when supplying drying air to a tool for washing and drying a roller, the drying air can successfully be supplied via a compressed air hose.  
Applicant’s limitation specifying that “the one or more parts are located in the elongated pipe tubing at the distal end of the elongated pipe tubing such that the one or more parts are exposed to a directed variable pressure and flow rate of the gas and/or the solvent” specifies intended use (see MPEP 2114) of the apparatus and is not given patentable weight.  The cleaning system of Kenny in view of Suydam in view of Klotzki is structurally capable of having one or more parts located in the elongated pipe tubing at the distal end thereof, and the cleaning system of Kenny in view of Suydam in view of Klotzki is structurally capable of having such one or more parts exposed to a directed variable pressure and flow rate of the air and/or the washing water.  
With regard to claim 26, applicant’s limitation specifying that “the gas accelerates the solvent and forms pockets of gas that compresses and pushes through the one or more parts contained in the elongated pipe tubing and triggers a repeating pulse of energy during cleaning” specifies intended use (see MPEP 2114) of the apparatus and is not given patentable weight.  In the combination of Kenny in view of Suydam in view of Klotzki, the system is structurally capable of having water and air injected into the elongated pipe via the water valve and the air valve, and therefore, the system is considered to be structurally capable of creating the type of fluid behaviors recited in applicant’s claim 26.  
With regard to claim 27, applicant’s limitation specifying that “turbulence and a change from liquid to gas pushes particles in one direction during cleaning” specifies intended use (see MPEP 2114) of the apparatus and is not given patentable weight.  In the combination of Kenny in view of Suydam in view of Klotzki, the system is structurally capable of having water injected to create turbulent flow (see Par. 0021 of Kenny) of the water to push in the direction of the openings (items 124 in Kenny’s Figures 2-3) of the discharge cap.
With regard to claim 28, applicant’s limitation specifying that “a change from gas to liquid and back to gas provides energy to dislodge particles and moves at least a portion of the particles through the one or more parts and in turn through the outlet” specifies intended use (see MPEP 2114) of the apparatus and is not given patentable weight.  In the combination of Kenny in view of Suydam in view of Klotzki, the system is structurally capable of having water and air injected into the elongated pipe via the water valve and the air valve, and therefore, the system is considered to be structurally capable of creating the type of fluid behaviors recited in applicant’s claim 28.  
With regard to claim 29, the combination of Kenny in view of Suydam in view of Klotzki teaches that back pressure is created within the elongated pipe (item 102 in Kenny’s Figure 1) to aid cleaning (Par. 0021 of Kenny), and since the water valve and air valve are structurally capable of affecting the pressure inside the elongated tube, the water valve and air valve are considered to be structurally capable of regulating back pressure inside the elongated pipe.  
With regard to claim 31, in the developed combination of Kenny in view of Suydam in view of Klotzki, the gas is compressed air.  
With regard to claim 33, the combination of Kenny in view of Suydam in view of Klotzki teaches using water as the cleaning liquid.  The combination of Kenny in view of Suydam in view of Klotzki does not teach that the water is distilled water.  However, in the art of cleaning with water, it is well known to use distilled water because distilled water is a type of purified water.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kenny in view of Suydam in view of Klotzki such that the cleaning water is distilled water.  In the art of cleaning with water, it is well known to use distilled water because distilled water is a type of purified water, and the motivation for performing the modification would be to avoid contaminating to-be-cleaned surfaces with contaminates from the cleaning water.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0328657 by Kenny in view of U.S. 2012/0037194 by Suydam in view of DE 4327960 by Klotzki as applied to claim 21 above, and further in view of U.S. 5,551,909 to Bailey.
With regard to claim 22, the combination of Kenny in view of Suydam in view of Klotzki does not teach that the supplied air is filtered.
Bailey teaches that when supplying compressed air to a cleaning system, a filter of the cleaning system can be used to filter the compressed air to a certain micron level (Abstract; Col. 5, line 55 to Col. 6, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kenny in view of Suydam in view of Klotzki such that the air inlet comprises a filter for filtering the air to a certain micron level before the air passes through the inlet system.  Bailey teaches that when supplying compressed air to a cleaning system, a filter of the cleaning system can be used to filter the compressed air to a certain micron level, and the motivation for performing the modification would be to filter the air supplied to the roller because the entire point of the washing and drying is to clean the roller.  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0328657 by Kenny in view of U.S. 2012/0037194 by Suydam in view of DE 4327960 by Klotzki as applied to claim 21 above, and further in view of U.S. 5,551,909 to Bailey.
With regard to claim 23, the combination of Kenny in view of Suydam in view of Klotzki does not teach that the supplied water is filtered.  
Bailey teaches that when supplying water to a cleaning system, a filter of the cleaning system can be used to filter the water to a certain micron level (Abstract; Col. 7, lines 7-17; Col. 9, line 66 to Col. 10, line 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kenny in view of Suydam in view of Klotzki such that the water inlet comprises a filter for filtering the water to a certain micron level before the water passes through the inlet system.  Bailey teaches that when supplying water to a cleaning system, a filter of the cleaning system can be used to filter the water to a certain micron level, and the motivation for performing the modification would be to filter the water supplied to the roller because the entire point of the washing is to clean the roller.  
Claims 24, 25, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0328657 by Kenny in view of U.S. 2012/0037194 by Suydam in view of DE 4327960 by Klotzki as applied to claim 21 above, and further in view of GB 2450938 to Derrick in view of U.S. 2008/0128032 by Lapetina. 
With regard to claim 24, the combination of Kenny in view of Suydam in view of Klotzki does not teach that the inlet system comprises a third inlet configured to receive detergent or surfactant.
Derrick teaches that when supplying water to a washing system for washing a paint roller (item 7 in Figure 1), a detergent dispenser (item 4 in Figure 1) can be used to inject a quantity of detergent into the water flow in order to aid in the washing of the roller (pages 3-5 of Derrick).  
Lapetina teaches that detergent can be supplied into a water flow by having the detergent supplied from a detergent tank via detergent tubing and a detergent valve that connects the detergent tank to the water flow (Par. 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kenny in view of Suydam in view of Klotzki such that the inlet system comprises a detergent inlet (corresponds to applicant’s third inlet) that is configured to receive detergent from a detergent valve and detergent tubing (corresponds to applicant’s third tubing) that supplies detergent to the inlet system from a detergent tank.  The motivation for injecting detergent into the flow of washing water was provided by Derrick, who teaches that when supplying water to a washing system for washing a paint roller, a detergent dispenser can be used to inject a quantity of detergent into the water flow in order to aid in the washing of the roller.  The motivation for using tubing, a valve, and a detergent tank to supply the detergent was provided by Lapetina, who teaches that detergent can be supplied into a water flow by having the detergent supplied from a detergent tank via detergent tubing and a detergent valve that connects the detergent tank to the water flow.  
With regard to claim 25, in the combination of Kenny in view of Suydam in view of Klotzki in view of Derrick in view of Lapetina, each inlet (the water inlet, the gas inlet, and the detergent inlet) of the inlet system has its own corresponding valve.  The combination of Kenny in view of Suydam in view of Klotzki in view of Derrick in view of Lapetina does not explicitly teach that each valve is capable of shutting off flow, but since not each fluid flows at all times (that is, the water and detergent don’t flow during the air drying and the air doesn’t flow during the washing) and since valves capable of shutting off are well known, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kenny in view of Suydam in view of Klotzki in view of Derrick in view of Lapetina such each of the valves is capable of shutting off.  The motivation for performing the modification would be that not each fluid flows at all times (that is, the water and detergent don’t flow during the air drying and the air doesn’t flow during the washing) and thus it is desirable to be able to shut off flow when not needed.  Applicant’s limitation specifying that the gas, detergent/surfactant, and solvent flow intermittently or simultaneously into the intersection specifies intended use (see MPEP 2114) of the apparatus and is not given patentable weight.  In the combination of Kenny in view of Suydam in view of Klotzki in view of Derrick in view of Lapetina, the water, air, and detergent are capable of flowing intermittently or simultaneously into the intersection via the three valves.  
With regard to claim 32, the combination of Kenny in view of Suydam in view of Klotzki in view of Derrick in view of Lapetina does not explicitly teach that the detergent fluid is a solution that does not damage a to-be-cleaned item.  However, in the art of supplying detergents, it is well known that a detergent can be supplied as a solution, and since it would be undesirable to damage a to-be-cleaned item, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kenny in view of Suydam in view of Klotzki in view of Derrick in view of Lapetina such that the detergent is supplied as a solution that does not damage any to-be-cleaned surface.  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0328657 by Kenny in view of U.S. 2012/0037194 by Suydam in view of DE 4327960 by Klotzki as applied to claim 21 above, and further in view of GB 2450938 to Derrick.
With regard to claim 30, the combination of Kenny in view of Suydam in view of Klotzki teaches that the water inlet is configured to receive water during the cleaning, and water can be considered a process aid for the cleaning.
The combination of Kenny in view of Suydam in view of Klotzki does not teach that the inlets are configured to receive process aids (plural) during cleaning.
Derrick teaches that when supplying water to a washing system for washing a paint roller (item 7 in Figure 1), a detergent dispenser (item 4 in Figure 1) can be used to inject a quantity of detergent into the water flow in order to aid in the washing of the roller (pages 3-5 of Derrick).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kenny in view of Suydam in view of Klotzki such that the system comprises a detergent dispenser and the water inlet is configured to receive a mixture of water and detergent (wherein water and detergent are each considered to be a process aid) during cleaning.  The motivation for performing the modification was provided by Derrick, who teaches that when supplying water to a washing system for washing a paint roller, a detergent dispenser can be used to inject a quantity of detergent into the water flow in order to aid in the washing of the roller.  
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0328657 by Kenny in view of U.S. 2012/0037194 by Suydam in view of DE 4327960 by Klotzki as applied to claim 21 above, and further in view of U.S. 2021/0085069 by Loichinger.  
With regard to claim 34, the combination of Kenny in view of Suydam in view of Klotzki does not teach that the system comprises a sonic cavitation transducer.
Loichinger teaches that when cleaning a paint brush with liquid, an ultrasonic source configured to ultrasonically agitate the liquid can aid in the cleaning of the brush (Par. 0075-0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kenny in view of Suydam in view of Klotzki such that the system comprises an ultrasonic cavitation transducer configured to agitate the cleaning liquid in contact with the to-be-cleaned surfaces.  In the art of ultrasonically agitating cleaning liquid, it is well known that an ultrasonic cavitation transducer can successfully be used to generate ultrasonic agitation, and the motivation for performing the modification was provided by Loichinger, who teaches that when cleaning a paint brush with liquid, an ultrasonic source configured to ultrasonically agitate the liquid can aid in the cleaning of the brush.

Response to Arguments
Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive.
On page 8 of applicant’s arguments, applicant argues the following:
Page 7 of the Office Action states that: “the one or more parts are exposed to a directed variable pressure and flow rate of the gas and/or the solvent” of claim 1 specifies intended use and therefore does not have patentable weight.  Applicant respectfully disagrees, “a plurality of inlets connected at a proximal end via an intersection…one or more parts are located in the elongated pipe tubing at the distal end of the elongated pipe tubing such that the one or more parts are exposed to a directed variable pressure and flow rate of the gas and/or the solvent,” is not an intended use and includes structural elements.

This argument is not persuasive because the examiner never said that the “a plurality of inlets connected at a proximal end via an intersection” is intended use, as applicant’s argument asserts.  In the examiner’s rejection of claim 21, the examiner’s intended use discussion is confined to following language from claim 21: “the one or more parts are located in the elongated pipe tubing at the distal end of the elongated pipe tubing such that the one or more parts are exposed to a directed variable pressure and flow rate of the gas and/or the solvent”.  The examiner never said that “a plurality of inlets connected at a proximal end via an intersection” is intended use.  As discussed in the rejection of claim 24, applicant’s limitation specifying that “the one or more parts are located in the elongated pipe tubing at the distal end of the elongated pipe tubing such that the one or more parts are exposed to a directed variable pressure and flow rate of the gas and/or the solvent” specifies intended use (see MPEP 2114) of the apparatus and is not given patentable weight.  The cleaning system of Kenny in view of Suydam in view of Klotzki is structurally capable of having one or more parts located in the elongated pipe tubing at the distal end thereof, and the cleaning system of Kenny in view of Suydam in view of Klotzki is structurally capable of having such one or more parts exposed to a directed variable pressure and flow rate of the air and/or the washing water.  
On pages 8-12 of applicant’s arguments, applicant discusses the Kenny, Suydam, and Klotzki references individually and points out that each reference does not, by itself, teach applicant’s invention.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For example, on page 11, applicant points out that Suydam does not discloses “a directed variable pressure and flow rate of the gas and/or the solvent”, as recited in claim 21.  As discussed above, the claim 21 language specifying that “the one or more parts are located in the elongated pipe tubing at the distal end of the elongated pipe tubing such that the one or more parts are exposed to a directed variable pressure and flow rate of the gas and/or the solvent” specifies intended use (see MPEP 2114) of the apparatus and is not given patentable weight.  The cleaning system of Kenny in view of Suydam in view of Klotzki is structurally capable of having one or more parts located in the elongated pipe tubing at the distal end thereof, and the cleaning system of Kenny in view of Suydam in view of Klotzki is structurally capable of having such one or more parts exposed to a directed variable pressure and flow rate of the air and/or the washing water.  
Applicant points out that the three references, individually, do not teach “a plurality of inlets connected to an elongated pipe tubing at a proximal end thereof via an intersection”.  However, how this structure results from the examiner’s combination of Kenny in view of Suydam in view of Klotzki is carefully articulated in the examiner’s above rejection of claim 21.  As discussed in above rejection of claim 21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kenny such that drying of the roller can be performed with injected compressed air after the water washing is performed, wherein the inlet system is modified to comprise an air inlet and air valve dedicated to the supply of air.  In this apparatus of Kenny in view of Suydam in view of Klotzki, drying air supplied through the air inlet passes through the connector (item 116 in Kenny’s Figures 1 and 2) to enter the elongated pipe (item 102 in Kenny’s Figure 1) such that drying can be performed.  The air inlet (which is opened and closed with the air valve) corresponds to applicant’s first inlet, and the water inlet (which is opened with water valve 126 in Kenny’s Figure 1) corresponds to applicant’s second inlet.  The motivation for having drying air supplied through the connector to perform drying of the roller was provided by Suydam, who teaches that, when washing a paint roller with water inside a cleaning system, the washing can advantageously be followed with drying the roller for reuse with compressed air sprayed onto the roller, wherein, when the system is changed from washing to drying, the drying air flow is injected through a pathway previously used to supply water.  The motivation for having the air supplied via is own dedicated valve was provided by Klotzki, who teaches that when supplying water for washing and air for drying to a system for washing and drying a paint roller, the water and air can be successfully supplied using their own valves – that is, a valve for the water and a valve for the air.  In this apparatus of Kenny in view of Suydam in view of Klotzki, the inlet system comprises a water inlet and an air inlet and supplies those fluids to the connector (item 116 in Kenny’s Figures 1 and 2), and therefore, the inlet system can be considered to comprise an intersection.
It is true that Kenny only teaches having a water inlet, but in the developed combination of Kenny in view of Suydam in view of Klotzki, a separate air inlet is added such that drying of the paint roller can be performed after washing, and since a water inlet and an air inlet can now supply their respective fluids to the inlet system such that the to-be-cleaned roller in the elongated pipe (item 102 in Kenny’s Figure 1) can be washed and dried, the inlet system qualifies as an “intersection” – an intersection simply being “a place or area where two or more things (such as streets) intersect” according to Webster’s dictionary.  The inlet system is an intersection wherein the water inlet can be used to direct water towards the elongated pipe 102 and the air inlet can be used to direct air towards the elongated pipe 102.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
November 30, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714